Citation Nr: 1334394	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  08-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral sensorineural hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  While the rating decision was issued at the RO in Cleveland, Ohio, the record reflects that the Veteran's claim was originally filed, and subsequently certified for appeal, at the RO in Houston, Texas.  Accordingly, jurisdiction of this appeal remains with the RO in Houston, Texas.

A total disability rating based on individual unemployability (TDIU) is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During his hearing before the Board in May 2013, the Veteran testified that his posttraumatic stress disorder (PTSD) was a major factor in his decision to retire from his last job in 2008.  As the issue of TDIU is "part and parcel" of a claim for an increased rating, the issue of entitlement to a TDIU is before the Board.  Id. 

The issues of entitlement to an increased rating for tinea cruris, entitlement to service connection for chloracne, and entitlement to service connection for traumatic brain injury were raised during the May 2013 hearing before the Board.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The PTSD and TDIU issues are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss, at its worst, is manifested by audiometric test results corresponding to a numeric designation of Level I, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The RO provided the Veteran an appropriate VA examination in 2010.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Veteran has not claimed his condition has worsened since the 2010 examination and the treatment records do not indicate a worsening since the last examination.  Indeed, subsequent treatment records do not confirm any subsequent treatment for hearing loss.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

The Veteran contends his hearing loss warrants a compensable rating.  He testified before the Board in May 2013 that his hearing loss makes it difficult to hear conversation where the person is not in the same immediate, quiet room.

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  38 C.F.R. § 4.85.  

VA outpatient treatment records are largely silent as to any ongoing treatment for hearing loss.  However, audiological testing results from 1989, 2001, 2003, 2004, and 2005 are of record.  Nevertheless, none of the test results included speech discrimination scores and, therefore, none of the results are appropriate for rating purposes here.  See 38 C.F.R. § 4.85(a) (an examination for hearing impairment for VA purposes must, among other things, include a controlled speech discrimination test (Maryland CNC)).  However, the audiologists at those times found "normal hearing for speech sounds," bilaterally, except for at high pitches in the left ear.  Hearing protection was recommended when around loud noises, but the Veteran was not prescribed hearing aids.  The Veteran similarly testified before the Board in May 2013 that he had never been prescribed hearing aids.

The Veteran was afforded a VA examination in July 2013.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
45
LEFT
15
15
5
35
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 21.25 decibels in the right ear and 27.5 decibels in the left ear.  Speech recognition ability was 94 percent, bilaterally, using the Maryland CNC word lists.  Applying the results to the Schedule reveals a numeric designation of Level I, bilaterally, which corresponds to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII, Diagnostic Code 6100.  Table VIa for exceptional patterns of hearing loss, is inapplicable in this case.  See 38 C.F.R. § 4.86.

The examiner noted the Veteran's difficulty understanding conversation with background noise and complaints of ringing, hissing, and buzzing sounds.  Despite the Veteran's complaints and medical history, the examiner found no need for any ongoing medical follow-up.  

Ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The evidence here does not show that his hearing loss reached a compensable level of severity at any point during the period under appeal.  The Veteran contends that his bilateral hearing loss warrants a compensable rating.  The Veteran's statements are competent evidence as to his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is without audiological training and, therefore, his statements are not competent to provide an opinion regarding his current level of hearing loss under the Rating Schedule.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran complains that his hearing loss impairs his ability to understand conversational speech when there is background noise or when the person speaking is in a different room.  The 2010 examiner noted the Veteran's complaints, but did not find any medical follow-up necessary.  The Veteran has never been prescribed hearing aids or recommended to obtain hearing aids.  There is no evidence to suggest that the Veteran's functional difficulties are over and beyond what is contemplated in the schedular criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplates the Veteran's level of hearing impairment.  Referral for consideration of an extraschedular rating is therefore not warranted.  Id. 
Since the audiometric evidence does not show a level of bilateral hearing loss greater than the noncompensable level at any time during the period under appeal, an initial compensable rating is not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for otosclerosis of the right ear, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for service-connected bilateral sensorineural hearing loss is denied.


REMAND

The Veteran claims his service-connected PTSD is worse than currently rated, manifested by angry outbursts, nightmares, intrusive memories, social isolation, sleep disturbances, impaired memory, depression, and flashbacks.  He further testified during his hearing before the Board in May 2013 that he retired in 2008 because his work environment changed where he could no longer cope due to his PTSD symptoms.  Specifically, he indicated that he used to be able to work alone, but that changed and he had younger managers instructing him, which angered him.  He felt he might eventually hurt someone, so he retired from employment altogether.

PTSD

The Veteran was last afforded a VA examination in June 2010, over three years ago.  At that time, the Veteran's PTSD was described as "mild" with a GAF score of 57.  Since that time, it is clear the Veteran has been seeking ongoing treatment at the Vet Center where his PTSD is described as progressively worsening since his 2008 retirement.  His Vet Center counselor wrote a statement in October 2010 indicating the Veteran had been receiving treatment since October 2004 and his current GAF score is a 45, for major impairment.  VA outpatient treatment records through April 2011 confirm ongoing PTSD treatment with progressively worsening symptoms.  The Veteran testified during his May 2013 Board hearing that his condition is worse since the 2010 VA examination.  In light of the evidence and the gap in time, the Board concludes a new VA examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The evidence of record contains VA outpatient treatment records to April 2011.  The Veteran indicates he seeks treatment on a regular basis.  The VA must make efforts to obtain any missing VA outpatient treatment records and records from the Vet Center.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

TDIU

The Veteran claims his PTSD causes unemployability and, in fact, was a major factor in his decision to retire from his job in 2008.  As such, a claim of TDIU is raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU is "inextricably intertwined" with the other claim being remanded here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  The issue must be adjudicated only after full development and adjudication of the Veteran's increased rating claim. 

In a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, the Veteran should be provided with an updated notice letter for the issue on remand.

Accordingly, the case is remanded for the following action:

1.  The RO must inform the Veteran of the statutory and regulatory notice and duty to assist provisions regarding the issue of TDIU on appeal.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all treatment records from the VA Medical Center in San Antonio, Texas and the Vet Center in Corpus Christi, Texas since April 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded an appropriate psychiatric VA examination to assess the current severity of his PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report prepared must be typed. 

4.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities of PTSD, hearing loss, tinnitus, tinea cruris, and peripheral neuropathy of the bilateral lower extremities render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the issue of entitlement to a TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


